MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                 Jan 19 2017, 10:58 am
this Memorandum Decision shall not be                                       CLERK
regarded as precedent or cited before any                               Indiana Supreme Court
                                                                           Court of Appeals
court except for the purpose of establishing                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Erin L. Berger                                            Curtis T. Hill, Jr.,
Evansville, Indiana                                       Attorney General of Indiana
                                                          Robert J. Henke
                                                          David E. Corey
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         January 19, 2017
Child Relationship of:                                    Court of Appeals Case No.
G.C., A.R., and B.R. (minor                               82A05-1607-JT-1753
children);                                                Appeal from the Vanderburgh
E.R. (mother)                                             Superior Court
                                                          The Honorable Brett J. Niemeier,
Appellant-Respondent,
                                                          Judge
        v.                                                Trial Court Cause Nos.
                                                          82D04-1507-JT-1274
The Indiana Department of                                 82D04-1507-JT-1275
                                                          82D04-1507-JT-1276
Child Services,
Appellee-Petitioner.




Pyle, Judge.

Court of Appeals of Indiana | Memorandum Decision 82A05-1607-JT-1753 | January 19, 2017         Page 1 of 10
                                        Statement of the Case
[1]   E.R. (“Mother”) appeals the termination of the parental-relationship with her

      children, G.C. (“G.C.”), A.R. (“A.R.”), and B.R. (“B.R.”), (collectively “the

      children”), claiming that: (1) the trial court erred in denying her motions to

      correct error and for a new trial; and (2) the Department of Child Services

      (“DCS”) failed to prove by clear and convincing evidence that there is a

      reasonable probability that the conditions that resulted in the children’s removal

      or the reasons for placement outside Mother’s home will not be remedied.

      Concluding that the trial court did not err in denying the motions and that there

      is sufficient evidence to support the trial court’s decision to terminate the

      parent-child relationship, we affirm.


                                                     Issues
              1.       Whether the trial court erred in denying Mother’s motions
                       to correct error and for a new trial.


              2.       Whether there is sufficient evidence to support the
                       termination of the parent-child relationship.

                                                      Facts
[2]   Mother is the parent of G.C., who was born in August 2001; A.R., who was

      born in September 2008; and B.R., who was born in May 2012. In September

      2013, Mother and the three children had recently been evicted from their home

      and were living without electricity or water. Mother, who was suffering from

      mental health issues and abusing alcohol and methamphetamine, physically


      Court of Appeals of Indiana | Memorandum Decision 82A05-1607-JT-1753 | January 19, 2017   Page 2 of 10
      abused twelve-year-old G.C. She subsequently pled guilty to battery causing

      physical injury and was sentenced to probation.


[3]   The three children were removed from Mother and placed in foster care after a

      failed family placement. Shortly thereafter, all three children were adjudicated

      to be Children in Need of Services (“CHINS”). The trial court ordered Mother

      to: (1) participate in substance abuse and mental health treatment; (2) remain

      alcohol and drug free; and (3) secure and maintain adequate and stable housing.


[4]   Despite the trial court’s order, Mother continued to use alcohol, opiates, and

      methamphetamine. She was also unable to maintain stable employment. Her

      probation was revoked and she was incarcerated for five months.


[5]   In July 2015, DCS filed a petition to terminate Mother’s parental rights. At the

      two-day termination hearing held in February and March 2016, Mother

      testified that she had “never really been able to hold employment” and at one

      time had seven jobs in ten months. (Tr. 12). She also testified that she had

      “mental issues” and that she had “been an addict all [her] life.” (Tr. 12, 13).

      She further admitted that she had used marijuana two weeks before the

      termination hearing. In addition, according to Mother, she was living with her

      brother and his family, who lived beyond their means and were frequently

      evicted.


[6]   DCS Family Case Manager Dashea Head (“FCM Head”), who worked with

      Mother until June 2015, testified that Mother had lived in various places from

      the time the children were removed until DCS filed the termination petition.

      Court of Appeals of Indiana | Memorandum Decision 82A05-1607-JT-1753 | January 19, 2017   Page 3 of 10
      Specifically, Mother had lived with her brother, been homeless, and lived at the

      YWCA. She had also “been in and out of jail.” (Tr. 54). According to FCM

      Head, Mother had never been “able to hold down a job,” and she was

      dismissed from mental health treatment services because she had not complied

      with the psychiatrist’s recommendations and had refused to take her prescribed

      medication. (Tr. 55).


[7]   CASA Jennifer Bromm (“CASA Bromm”) testified that Mother’s living

      situation with her brother and his family was “chaotic and . . . dysfunctional.”

      (Tr. 68). Bromm further testified that “even given the extra time with this case,

      I don’t think there’s been any progress with providing a stable home for these

      children with the mother. She’s not shown that.” (Tr. 68-69). Further,

      according to Broom, Mother’s lack of participation in the mental health services

      “showed more instability because [Mother] was not able to attend on any

      regular basis.” (Tr. 69). Bromm recommended termination of Mother’s

      parental rights and testified that this was in the children’s best interest.


[8]   In May 2016, the trial court issued an order terminating Mother’s parental

      rights. Specifically, the trial court found that Mother was “unable to provide a

      long-term safe, secure, stable environment for the children due to her continued

      lack of housing stability, on-going substance abuse, and unresolved mental

      health issues.” (App. 54). Based upon this finding, the trial court concluded

      that there was a reasonable probability that the conditions that resulted in the

      children’s removal and the reasons for their continued placement outside the

      home would not be remedied because “the mother lack[ed] stability,

      Court of Appeals of Indiana | Memorandum Decision 82A05-1607-JT-1753 | January 19, 2017   Page 4 of 10
      inappropriately self-medicate[d] and suffer[ed] from chronic mental health

      issues, which continue[d] to be untreated.” (App. 55). The trial court further

      concluded that the continuation of the parent-child relationship posed a threat

      to the children’s well-being because “the children lack[ed] stability and their

      mother [could] not adequately provide for their emotional and physical needs.”

      (App. 55).


[9]   Mother timely filed motions to correct error and for a new trial wherein she

      argued that “[f]ollowing the close of evidence in the trial, the Mother secured

      housing and employment and was successfully participating in other services.”

      (App. 56, 57). In the motion to correct error, Mother asked the trial court to

      issue new findings of fact which would “take into account [Mother’s] housing,

      employment, and efforts towards services.” (App. 57). In her motion for a new

      trial, Mother argued that evidence of Mother’s housing and employment and

      efforts to participate in services “would likely produce a different result at trial.”

      (App. 56). At the hearing on the motions, the State asked the trial court to deny

      the motions, which were not supported by affidavits. The State further argued

      that “based on the evidence at trial with her long history of instability and

      mental health issues . . . we don’t think that she’s able to provide a long term

      safe environment for her children.” (Tr. 103-04). The trial court denied both

      motions. Mother appeals the denial of these motions as well as the termination

      of her parental rights.




      Court of Appeals of Indiana | Memorandum Decision 82A05-1607-JT-1753 | January 19, 2017   Page 5 of 10
                                                    Decision
       1. Denial of Mother’s Motions

[10]   Mother first argues that the trial court erred in denying her motions to correct

       error and for a new trial. However, DCS correctly points out that Mother has

       not developed a separate argument specifically addressing the denial of these

       motions. She has also failed to support this issue with citations to authority.

       Mother has therefore waived appellate review of it. See Reel v. Clarian Health

       Partners, 855 N.E.2d 343, 345, n.1 (Ind. Ct. App. 2006) (explaining that

       plaintiffs’ failure to develop their argument in their appellate brief or support it

       with citations to authority waived appellate review of that issue).


[11]   Waiver notwithstanding, we find no error. We review a trial court’s ruling on

       motions to correct error and for a new trial for an abuse of discretion.

       Wortkoetter v. Wortkoetter, 971 N.E.2d 685, 687 (Ind. Ct. App. 2012) (motion to

       correct error); Deree v. All American Shipping Supplies, Inc., 718 N.E.2d 1214,

       1215 (Ind. Ct. App. 1999), trans. denied, (motion for a new trial). An abuse of

       discretion occurs when the trial court’s decision is clearly against the logic and

       effect of the facts and circumstances before the court including the reasonable

       inferences therefrom. Wortkoetter, 971 N.E.2d at 687.


[12]   Our review of the evidence reveals that these motions were based on Mother

       apparently finding housing and employment after the trial court issued its

       termination order. However, trial courts have discretion to weigh a parent’s

       prior history more heavily than efforts made only shortly before, or, in this case,


       Court of Appeals of Indiana | Memorandum Decision 82A05-1607-JT-1753 | January 19, 2017   Page 6 of 10
       after termination, and courts may find that a parent’s past behavior is the best

       predictor of his or her future behavior. See In re E.M., 4 N.E.3d 636, 643 (Ind.

       2014). The trial court did not abuse its discretion in denying Mother’s motions.


       2. Sufficiency of the Evidence

[13]   Mother also argues that there is insufficient evidence to support the termination

       of her parental rights. The Fourteenth Amendment to the United States

       Constitution protects the traditional right of parents to establish a home and

       raise their children. In re K.T.K., 989 N.E.2d 1225, 1230 (Ind. 2013). However,

       the law provides for termination of that right when parents are unwilling or

       unable to meet their parental responsibilities. In re Bester, 839 N.E.2d 143, 147

       (Ind. 2005). The purpose of terminating parental rights is not to punish the

       parents but to protect their children. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct.

       App. 1999), trans. denied.


[14]   When reviewing the termination of parental rights, we will not weigh the

       evidence or judge the credibility of the witnesses. K.T.K., 989 N.E.2d at 1229.

       Rather, we consider only the evidence and reasonable inferences that support

       the judgment. Id. Where a trial court has entered findings of fact and

       conclusions thereon, we will not set aside the trial court’s findings or judgment

       unless clearly erroneous. Id. (citing Ind. Trial Rule 52(A)). In determining

       whether the court’s decision to terminate the parent-child relationship is clearly

       erroneous, we review the trial court’s judgment to determine whether the

       evidence clearly and convincingly supports the findings and the findings clearly

       and convincingly support the judgment. Id. at 1229-30.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1607-JT-1753 | January 19, 2017   Page 7 of 10
[15]   A petition to terminate parental rights must allege:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       IND. CODE § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. K.T.K., 989 N.E.2d at 1231.


[16]   Here, Mother argues that there is insufficient evidence to support the

       termination of her parental rights. Specifically, she contends that the evidence

       is insufficient to show that there is a reasonable probability that the conditions

       that resulted in her children’s removal or the reasons for their placement outside

       her home will not be remedied. However, the trial court also concluded that

       there was a reasonable probability that a continuation of the parent-child

       relationship posed a threat to the children’s well-being. Because the statute is

       written in the disjunctive, it requires the trial court to find only one of the

       subsection (B) requirements by clear and convincing evidence. In re L.S., 717

       Court of Appeals of Indiana | Memorandum Decision 82A05-1607-JT-1753 | January 19, 2017   Page 8 of 10
N.E.2d 204, 209 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied.

       Standing alone, the trial court’s conclusion that there was a reasonable

       probability that a continuation of the parent-child relationship posed a threat to

       the child’s well-being satisfies the subsection (B) requirement, and we need not

       address Mother’s argument.


[17]   However, because of the great interests at stake in termination proceedings, we

       choose to address Mother’s contention on the merits. In determining whether

       the conditions resulting in a child’s removal or placement outside the home will

       not be remedied, we engage in a two-step analysis. In re E.M., 4 N.E.3d 636,

       643 (Ind. 2014). We first identify the conditions that led to removal or

       placement outside the home and then determine whether there is a reasonable

       probability that those conditions will not be remedied. Id. The second step

       requires trial courts to judge a parent’s fitness at the time of the termination

       proceeding, taking into consideration evidence of changed conditions and

       balancing any recent improvements against habitual patterns of conduct to

       determine whether there is a substantial probability of future neglect or

       deprivation. Id.


[18]   Here, our review of the evidence reveals that the children were removed from

       Mother because she was unable to provide them with safe and secure housing.

       She also had mental health issues and abused alcohol and drugs. At the time of

       the hearing, Mother was living with her brother and his family in a chaotic and

       dysfunctional environment. She had been dismissed from mental health

       treatment services because she had not complied with the psychiatrist’s

       Court of Appeals of Indiana | Memorandum Decision 82A05-1607-JT-1753 | January 19, 2017   Page 9 of 10
       recommendations and had refused to take her prescription medication. Lastly,

       Mother was still using illegal drugs shortly before the termination hearing. This

       evidence supports the trial court’s conclusion that DCS proved by clear and

       convincing evidence that there is a reasonable probability that the conditions

       that resulted in the children’s removal or the reasons for placement outside

       Mother’s home will not be remedied. There is sufficient evidence to support the

       termination.


[19]   We reverse a termination of parental rights “only upon a showing of ‘clear

       error’—that which leaves us with a definite and firm conviction that a mistake

       has been made.” Egly v. Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232,

       1235 (Ind. 1992). We find no such error here and therefore affirm the trial

       court.


[20]   Affirmed.


       Baker, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A05-1607-JT-1753 | January 19, 2017   Page 10 of 10